Ames, C.
These cases arose under chapter 46, laws of 1905, by which it was attempted to extend for definite periods the terms of office of two of the county commissioners of Douglas county. At the expiration of the terms for which said commissioners had been elected, the appellees applied to the district court for Douglas county for writs of man-*300damns to compel the printing of their names as candidates upon ballots to be voted at a primary election of the republican party in that county. The court held the act to be void in the particular mentioned and granted the writ. The respondents appealed. The case is ruled by State v. Plasters, 74 Neb. 652. No useful purpose would be accomplished by repeating here the reasons there adduced. It is recommended that the judgments be affirmed.
Oldham and Epperson, 00., concur.
By the Court: For the reasons stated in the foregoing opinion, it is ordered that the judgments of the district court be
Affirmed.